Citation Nr: 0312965	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  96-04 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
initial rating evaluation for allergic rhinitis and maxillary 
sinusitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.  He also has service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The record shows that jurisdiction 
of this matter was thereafter transferred to the San Juan, 
Puerto Rico Regional Office.


FINDING OF FACT

The veteran's allergic rhinitis and right maxillary sinusitis 
are manifested by non-obstructive mild septal deviation to 
the right, with subjective complaints of nasal secretions and 
itching, congestion, headaches, fullness of the ears, and 
blurred vision.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
allergic rhinitis and maxillary sinusitis are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 6501, 6513, and 6522 (1996 and 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (codified at 5100, 5103, 5103A, 
5107), became law.  The VCAA applies to all pending claims 
for VA benefits, and provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date or enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  The implementing regulations were 
adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

With respect to the evaluation of the service-connected 
allergic rhinitis and maxillary sinusitis, the Board finds 
that the VA has provided the veteran with proper notice of 
the type of evidence, medical and otherwise, necessary in 
order to substantiate his claim in the December 1992 rating 
decision, Statement of the Case, and Supplemental Statements 
of the Case.  In the April 2002 Supplemental Statement of the 
Case he was informed of what evidence the VA would obtain. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board further finds that all relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of this issue has been identified 
and obtained by the RO.  In support of the veteran's claim, 
service medical records, private treatment reports, and VA 
outpatient and medical examination reports have been 
reviewed.  The record reflects no other potential sources of 
medical evidence which have not been associated with the 
claims file.  Accordingly, the Board finds that VA's efforts 
to notify the veteran and to assist him in obtaining evidence 
to substantiate his claim were thorough and consistent with 
the requirements of newly enacted statutory and regulatory 
provisions regarding VA's duty in this regard.  


Factual Background

Service medical records show the veteran was seen in February 
1991 for acute sinusitis.  Separation examination, in April 
1991, notes complaints of sinusitis, with no findings noted 
on examination.  

A May 1992 VA outpatient report indicates the veteran 
presented with complaints of a 12 month history of nasal 
congestion with itching.  He reported nasal and eye tearing 
and discharge in both eyes.  Examination showed pale nasal 
mucosa and clear lungs.  The assessment was allergic 
rhinitis.  A June 1992 clinical report indicates the veteran 
reported the onset of his respiratory symptoms during his 
service in the Persian Gulf War.  

On VA general medical examination in July 1992, the veteran 
was evaluated with allergic rhinitis and acute sinusitis.  He 
complained of severe nasal itching, stuffiness, and secretion 
with sneezing episodes.  Physical examination revealed 
edematous nasal mucosa congested, and hyperemic turbinate 
with clear discharge.  The lungs were clear to auscultation 
and percussion.  

VA nose and sinuses examination in July 1992 showed allergic 
rhinitis and chronic right maxillary sinusitis.  Objectively, 
examination showed congestive turbinates.  The remainder of 
the examination was unremarkable.  X-ray studies of the 
paranasal sinuses revealed findings compatible with right 
maxillary sinusitis.

In December 1992, service connection was granted for allergic 
rhinitis and chronic right maxillary sinusitis for which a 10 
percent evaluation was assigned under Diagnostic Codes 6501-
6513.  

A December 1992 VA outpatient report notes the veteran 
presented with complaints of yellowish nasal secretions.  A 
January 1993 clinical report noted an assessment of allergic 
rhinopharyngitis.  He complained of nasal congestion.

A September 1993 private medical statement indicates the 
veteran was seen for severe allergic rhinitis and deviated 
septum.

VA outpatient clinical records show the veteran was seen in 
June 1993 for complaints of nasal congestion and running 
nose.  He was evaluated with "allergic rhinitis - 
pharyngitis."  In May 1994, the veteran presented with 
complaints of headaches, nose congestion, watery eyes and a 
productive cough.  Examination showed mild infection of the 
eyes.  Examination of the nose and throat showed resolved 
congestion.  The remainder of the examination was within 
normal limits.

A September 1994 VA outpatient clinical report references 
multiple diagnoses, to include sinusitis and bronchial asthma 
for which the veteran was referred for x-ray studies of the 
paranasal sinuses and for pulmonary evaluation.

In a December 1994 statement, the veteran's private physician 
reported the veteran was ordered to rest for a three day 
period in December 1994 for sinusitis and headache.  National 
Guard records show the veteran was seen for the onset of 
severe headache following physical training in July 1995.  
These records reference the veteran's history of sinusitis, 
but do not relate the headache episode to his sinusitis 
condition.  

A private radiology report, dated in December 1994, notes 
that studies of the paranasal sinuses revealed bilateral 
maxillary sinusitis.  Mucosal thickening of the maxillary 
sinus was noted as well.  A separate December 1994 report 
indicates the veteran was evaluated with acute sinusitis that 
affects him during the night.

A December 1994 VA outpatient report noted an assessment of 
chronic rhinitis and bronchial asthma by history.  Sinusitis 
was diagnostically ruled out.  By January 1995, the veteran 
was noted to be doing better.  The assessment was chronic 
rhinitis, improved.  A January 1995 VA radiology report 
indicates studies of the paranasal sinuses revealed mild 
prominence of the inferior nasal turbinates, and was 
otherwise unremarkable.  Pulmonary function studies, 
conducted in January 1995, revealed normal spirometry and 
lung volumes.

A March 1995 VA examination report noted a diagnostic 
impression of allergic rhinitis.  Examination showed nasal 
and nostril redness mucosa, and rhinitis.  The examination 
was otherwise unremarkable.  The veteran presented with 
complaints of running nose, sneezing, and purulent nasal 
secretions on occasion.  There was no evidence of pulmonary 
disease shown on VA examination in March 1995.  

VA Persian Gulf Registry examination report, dated in March 
1995, noted a diagnostic impression of allergic rhinitis, 
bronchial asthma, and back trauma.

An April 1996 private medical statement indicates that the 
veteran's headaches were not determined to be due to 
medication, and neurological referral for further assessment 
was recommended.  

In private medical statements, dated in April 1995 and August 
1996, it was noted the veteran was being treated for allergic 
pharyngitis.  A private medical statement dated in September 
1996 lists bronchial asthma and allergic rhinitis among the 
diagnoses.

VA nose and sinuses examination, in December 1996, was 
normal.  The examiner noted that examination was unremarkable 
for any findings.  It was noted the veteran was taking 
medication for nasal problems.  He presented with complaints 
of itchy ears, yellowish eyes, and nasal discharge.  X-ray 
studies of the paranasal sinuses were normal.  It was noted 
that radiographic studies showed the paranasal sinuses to be 
well-aerated with intact bony walls, without any pathology.  
General medical examination in December 1996 yielded normal 
results on examination of the nose, sinuses, mouth and 
throat.

On VA trachea and bronchi examination, in February 1997, the 
veteran was evaluated with bronchial asthma.  On neurological 
examination, the veteran was evaluated with migraine type 
headaches, etiology undetermined, and positional vertigo.

In March 1997, a VA medical opinion was received.  It was the 
opinion of the VA examiner that the veteran had a history of 
rhinosinusitis labeled as allergic, that dated back to 
service.  It was the examiner's impression that this 
diagnosis may be associated with allergic bronchial asthma, 
although there was no evidence to suggest this association 
was found in his service records. 

The veteran underwent further VA examination in February 
1999.  The medical report indicates he complained of nasal 
stuffiness, watery discharge, and sneezing.  The veteran also 
reported interference with breathing only when cavities are 
engorged.  He denied purulent discharge.  Objectively, 
examination showed no nasal obstruction, tenderness, purulent 
discharge, or crusting.  X-ray studies of the paranasal 
sinuses revealed no significant abnormality.  The diagnostic 
impression was allergic rhinitis.  

VA outpatient records, dated from 1997 to 1999 document 
intermittent complaints relative to the veteran's service-
connected disability.  

A March 2000 VA medical examination report indicates the 
veteran presented with complaints of itchy nose, watery nasal 
secretions and congestion, fullness of ears, with blurred 
vision.  He also complained of frequent sneezing.  The 
veteran reported interference with breathing through his nose 
as well.  Examination showed no purulent discharge.  There 
was mild septal deviation to the right, non-obstructive.  The 
nasal mucosa and turbinate mucosa were normal.  There was no 
tenderness, purulent discharge, or crusting detected.  X-ray 
studies conducted in March 2000 of the paranasal sinuses 
revealed no radiographic evidence of acute or chronic 
sinusitis.  It was noted that earlier radiographic studies, 
conducted between December 1994 and February 1999, were 
negative for any abnormalities.  The diagnostic impression 
was normal nasal mucosa.  

A May 2000 private medical statement indicates the veteran is 
being treated for sinusitis, among other disorders. 

Analysis

In this case, the veteran has disagreed with the original 
disability rating assigned for his service-connected 
disorder.  The United States Court of Appeals for Veterans 
Claims (Court) has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating. Fenderson v. West, 12 
Vet. App. 119 (1999).  The Statement of the Case and 
Supplemental Statements of the Case in this case show that 
the RO considered all the evidence of record in assigning the 
original disability rating for the veteran's service-
connected disorder.  The RO did not limit its consideration 
to only the recent medical evidence of record, and did not 
therefore violate the principle of Fenderson.  The veteran 
has been provided appropriate notice of the pertinent laws 
and regulations and has had his disagreement with the 
original rating properly considered based on all the evidence 
of record.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial rating assigned for 
his allergic rhinitis and maxillary sinusitis disorder, the 
entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. App. 
119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).

The veteran is currently evaluated as 10 percent disabled for 
allergic rhinitis and maxillary sinusitis under Diagnostic 
Code 6513.  He is also evaluated under Diagnostic Code 6501.  
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4, including the rating criteria for evaluating diseases 
of the nose and throat.  The amendment became effective 
October 7, 1996.  See 61 Fed. Reg. 46720 through 46731 
(September 5, 1996).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Therefore, the Board must evaluate the 
veteran's claim for a higher rating under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  See also VAOPGCPREC 3-2000 (May 30, 2000).

The RO has evaluated the veteran's claim under both the old 
and revised regulations. The RO May 1997 and April 2002 
supplemental statements of the case, which also provided 
notice of the new regulations to the veteran and his 
representative.  Since the veteran and his representative 
have had an opportunity to submit evidence and argument 
related to both regulations, this Board decision is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the rating criteria for upper respiratory disorders in 
effect prior to October 7, 1996, a noncompensable disability 
rating was provided for sinusitis with x-ray manifestations 
only and mild or occasional symptoms.  A 10 percent 
disability rating was warranted where the sinusitis was of 
moderate severity with discharge or crusting or scabbing and 
infrequent headaches.  

A 30 percent disability rating was warranted where the 
sinusitis was of severe severity with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  

A 50 percent disability rating was warranted for post-
operative sinusitis following a radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.97, 
Diagnostic Codes 6513 (1996).

Under the rating criteria for nose disorders in effect from 
October 7, 1996, the general rating criteria for sinusitis 
provides a noncompensable disability rating for sinusitis 
that is detected by x-ray only.  A 10 percent disability 
rating is warranted for sinusitis where there are one or two 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 30 percent disability rating is warranted for 
sinusitis where there are three or more incapacitating 
episodes of sinusitis per year that require prolonged 
(lasting four to six weeks) antibiotic treatment, or; more 
than six non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent disability rating is warranted for 
sinusitis following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note to the rating criteria states that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 
6513 (2002).

Under the rating criteria for nose disorders in effect prior 
to October 7, 1996, a 10 percent disability rating was 
warranted for chronic atrophic rhinitis with definite atrophy 
of the intranasal structure and moderate secretion.  A 30 
percent disability rating was warranted for chronic atrophic 
rhinitis with moderate crusting and ozena and atrophic 
changes.  A 50 percent disability rating was warranted for 
chronic atrophic rhinitis with massive crusting and marked 
ozena, with anosmia.  38 C.F.R. § 4.97, Diagnostic Code 6501 
(1996).

The modified rating schedule eliminated Diagnostic Code 6501, 
and a new diagnostic code was added for allergic or vasomotor 
rhinitis.  A 10 percent disability rating is warranted for 
allergic or vasomotor rhinitis without polyps, but with 
greater than 50-percent obstruction of the nasal passages on 
both sides or complete obstruction on one side.  A 30 percent 
disability rating is warranted for allergic or vasomotor 
rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(2000).

During the course of the appeal the veteran has undergone 
several VA examinations.  These examinations showed that the 
veteran had several complaints including watery nasal 
secretions and itching, congestion, headaches, fullness of 
the ears, and blurred vision.  The recent VA examination 
showed non-obstructive mild septal deviation to the right.  
However, the medical evidence of record shows no evidence of 
purulent discharge, crusting, nasal polyps, or atrophic 
changes.  The medical records do not demonstrate that the 
sinusitis has been incapacitating to such a degree as 
requiring four to six weeks antibiotic treatment.  

Based on this evidence, the Board concludes that a rating in 
excess of 10 percent for the sinusitis and allergic rhinitis 
under the old or the revised rating criteria have not been 
met.  Accordingly, the Board finds the service-connected 
allergic rhinitis and maxillary sinusitis is appropriately 
rated as 10 percent disabling.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Also, the evidence is not equipoise as to 
warrant consideration of the benefit of doubt doctrine.  
38 C.F.R. § 3.102 (2002).


ORDER

A rating in excess of 10 percent for allergic rhinitis and 
maxillary sinusitis is denied.



	                        
____________________________________________
	ROBERT P. REGAN	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

